
	
		I
		112th CONGRESS
		1st Session
		H. R. 3762
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Mr. Tonko (for
			 himself and Ms. Schakowsky) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to include
		  occupational therapists as behavioral and mental health professionals for
		  purposes of the National Health Service Corps.
	
	
		1.Including occupational
			 therapists as behavioral and mental health professionals for purposes of the
			 National Health Service CorpsSection 331(a)(1)(E)(i) of the Public Health
			 Service Act (42 U.S.C. 254d(a)(1)(E)(i)) is amended by inserting
			 occupational therapists, after psychiatric nurse
			 specialists,.
		
